Citation Nr: 1712083	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for an anterior cruciate ligament (ACL) deficiency in the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating higher than 10 percent for his service connected ACL deficiency in the left knee.  

Service connection for the Veteran's ACL deficiency in the left knee was established in May 2007 and rated at 10 percent disabling, effective August 20, 2003.  In March 2010, the Veteran filed a claim requesting his ACL deficiency in the left knee be rated at higher than 10 percent disabling, stating that the condition of his knee has worsened.  That same month, the Veteran filed a VA Form 21-4138 Statement in Support of Claim again stating that the condition of his knee has worsened, at times he is unable to walk or put any pressure on it, and other times has to wear an ace bandage or utilize a cane for mobility assistance.  The Veteran also stated that when he was treated in service for his left knee injury, he was scheduled for surgery to repair his damaged ACL but the surgery was canceled and since then has "seen doctors at the VA in Birmingham[, Alabama] and they also thought I needed surgery."  

The Veteran was afforded a VA examination of his knee in March 2010.  Based on this examination, the RO issued the May 2010 rating decision on appeal, denying the Veteran's claim for an increased disability rating.

Subsequent to the Veteran's March 2010 examination, the Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite, undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the March 2010 VA examination report includes one set of range of motion findings with active motion for the left knee, but does not specify whether such testing was done in weight-bearing or nonweight-bearing.  Range of motion findings with passive motion are not recorded, the opposite undamaged joint was not tested, and there was no explanation regarding the possibility of testing the opposite undamaged joint.

The Board notes that the evidence of record shows that the Veteran was scheduled for a VA examination that was canceled in June 2016 because the Veteran failed to confirm his appointment.  See Compensation and Pension Exam Inquiry, June 2016.  The record does not show whether the Veteran actually received notice or what attempts were made to contact the Veteran.  As a result of the appointment being unconfirmed and subsequently canceled, the RO issued a Supplemental Statement of the Case (SSOC) denying the Veteran's claim for a disability rating in excess of 10 percent in June 2016.    

In light of the fact that the most recent VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.  If the Veteran again fails to confirm the newly scheduled appointment, all attempts to contact the Veteran should be clearly documented in the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Ensure the Veteran is scheduled for a VA examination with an appropriate examiner to determine the nature and extent of the service connected ACL deficiency in the left knee.  If the Veteran does not confirm the VA examination appointment or attend the examination, all notices and attempts to contact the Veteran must be documented and associated with the claims file.

2.  The examiner must review the claims file in conjunction with the examination.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional functional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's ACL deficiency in the left knee.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






